COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §
  Larry Joe Morgan,
                                                   §                No. 08-18-00103-CV
                         Appellant,
                                                   §                  Appeal from the
  v.
                                                   §                 83rd District Court
  Doctor Talley, and Samuel B. Itie, FNP, In
  their Individually and Office Capacity,          §               of Pecos County, Texas

                          Appellee.                §                (TC# P-7867-83-CV)

                                                   §

                                             ORDER

       Pending before the Court is Appellant’s motion to supplement the record pursuant to
TEX.R.APP.P. 34.6(d). Appellant and the Attorney General’s Office attended a hearing on May
22, 2018 via telephone conference call with the trial court, and the court reporter filed a
transcription of the hearing for purposes of this appeal. Appellant first requests that the record be
supplemented with the recording of the telephone conference call between the trial court,
Appellant, and the Assistant Attorney General.
       The appellate record consists of the clerk’s record and, if necessary to the appeal, the
reporter’s record. TEX.R.APP.P. 34.1. In Texas, reporter’s records can be created by stenographic
recording or electronic recording. See TEX.R.APP.P. 34.6(a)(1), (2). When the proceedings are
stenographically recorded by the court reporter, as in this case, the reporter’s record consists of the
court reporter’s transcription of so much of the proceedings, and any of the exhibits, that the parties
to the appeal designate. TEX.R.APP.P. 34.6(a)(1). The court reporter submitted a transcription of
the hearing in question and certified that it is a true and correct transcription. Consequently, the
reporter’s record of the hearing has been filed in accordance with Rule 34.6. Appellant’s request
to supplement the record with a recording of the hearing is DENIED.

                                                  1
        Citing Rule 34.6(d), Appellant alternatively requests that we order the court reporter to file
a supplemental reporter’s record containing two statements which the trial court judge purportedly
made during the hearing on May 22, 2018. See TEX.R.APP.P. 34.6(d). According to Appellant,
the trial court stated the following during the hearing: (1) “don’t this rule includes where plaintiff
must pay a fee before filing another motion included it in your order”; and (2) “I told you how to
file your petition”.
        This request is GRANTED as follows: the court reporter is directed to review her notes of
the hearing to determine whether the trial court made either of these statements during the
proceedings transcribed by her on May 22, 2018 in the above-styled and numbered cause. If the
trial court made the statements, the court reporter is directed to prepare, certify, and file a
supplemental reporter’s record within 15 days of the date of this order. If the court’s reporter’s
notes do not reflect that the trial court made these statements, the court reporter is directed to file
a letter stating same. The letter is due to be filed within 15 days of the date of this order.


        IT IS SO ORDERED this 28th day of November, 2018.


                                                       PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                  2